Laughlin, J.:
The facts in this case present similar questions to those discussed in the opinion in Richman v. Consolidated Gas Co. (114 App. Div. 216), argued and decided herewith. In this case, however, with the same justice presiding, the motion for an injunction was granted, which is doubtless accounted for by the fact that the opinion of the learned Circuit judge of the United States construing the restraining order, theretofore granted in the suit instituted in the Federal court by the defendant, was filed in the meantime. (See Consolidated Gas Co. v. Mayer, 146 Fed. Rep. 150.)
It follows that the order should be affirmed upon the prevailing opinion in the Fiehman case, with ten dollars costs and disbursements. .
O’Brien, P. J., and Patterson, J., concurred; McLaughlin and Houghton, JJ., dissented.